14-2469
     Dong v. Lynch
                                                                                       BIA
                                                                                Vomacka, IJ
                                                                               A200 733 668
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   17th day of July, two thousand fifteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            DENNY CHIN,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   XIAN QUAN DONG,
14            Petitioner,
15
16                   v.                                              14-2469
17                                                                   NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Lewis G. Hu, New York, New York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Acting Assistant
27                                       Attorney General; Mary Jane Candaux,
1                               Assistant Branch Director; Matthew
2                               A. Connelly, Trial Attorney, Office
3                               of Immigration Litigation, U.S.
4                               Department of Justice, Washington,
5                               D.C.
6
7        UPON DUE CONSIDERATION of this petition for review of a

8    Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review is

10   DENIED.

11       Petitioner Xian Quan Dong, a native and citizen of the

12   People’s Republic of China, seeks review of a June 23, 2014,

13   decision of the BIA affirming the April 1, 2013, decision of

14   an Immigration Judge (“IJ”), denying Dong’s application for

15   asylum, withholding of removal, and relief under the Convention

16   Against Torture (“CAT”).    In re Xian Quan Dong, No. A200 733

17   668 (B.I.A. June 23, 2014), aff’g No. A200 733 668 (Immig. Ct.

18   N.Y. City Apr. 1, 2013).   We assume the parties’ familiarity

19   with the underlying facts and procedural history in this case.

20       Under the circumstances of this case, we have reviewed both

21   the IJ’s and the BIA’s opinions “for the sake of completeness.”

22   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

23   2006).    The applicable standards of review are well

                                    2
1    established.   8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

2    Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).   The agency may,

3    “[c]onsidering the totality of the circumstances,” base a

4    credibility finding on an asylum applicant’s demeanor, the

5    plausibility of his account, and inconsistencies in his

6    statements and other record evidence “without regard to

7    whether” they go “to the heart of the applicant’s claim.”

8    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

9    Substantial evidence supports the agency’s determination that

10   Dong was not credible.

11       The agency reasonably relied on Dong’s implausible and

12   inconsistent statements regarding whether he had attended

13   multiple church gatherings and discussed baptism with a pastor

14   in December 2009 (within days of entering the United States),

15   or whether he first attended church in January 2010.   See Siewe

16   v. Gonzales, 480 F.3d 160, 168-69 (2d Cir. 2007) (providing that

17   an implausibility finding that is based on “speculation that

18   inheres in inference is not ‘bald’ if the inference is made

19   available to the factfinder by record facts, or even a single

20   fact, viewed in the light of common sense and ordinary

                                    3
 1   experience.”); see also Xiu Xia Lin, 534 F.3d at 164-67.     The

 2   agency also reasonably found a discrepancy in Dong’s evidence

 3   regarding whether his father gave public security officials

 4   money or gifts as a bribe to secure Dong’s release from

 5   detention.    See Xiu Xia Lin, 534 F.3d at 166 n.3 (“[a]n

 6   inconsistency and an omission are . . . functionally

 7   equivalent.”).    Dong’s unresponsive explanations were not

 8   compelling.    See Majidi v. Gonzales, 430 F.3d 77, 80-81 & n.1

 9   (2d Cir. 2005).   Dong also made inconsistent statements related

10   to whether he reported to Chinese officials weekly as they had

11   required as a condition of his release.    See Xiu Xia Lin, 534

12   F.3d at 164-67.

13       Having questioned Dong’s credibility, the agency

14   reasonably relied further on his failure to provide evidence

15   corroborating his religious practice in the United States.   See

16   Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).      As

17   the agency observed, Dong failed to corroborate his attendance

18   at church (for the two years prior to his merits hearing) with

19   a statement from his church, fellow practitioners, or uncle.




                                     4
1        Given the inconsistency, implausibility, and

2    corroboration findings, the agency’s adverse credibility

3    determination is supported by substantial evidence.      See

4    8 U.S.C. § 1158(b)(1)(B)(iii).     That finding is dispositive of

5    Dong’s claims for asylum, withholding of removal, and CAT relief

6    insofar as they are based on his claim of past persecution and

7    fear of future harm on account of his current religious

8    practice.   See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

9    2006).

10       The agency also did not err in denying relief based on its

11   determination that, even if credible as to his assertion that

12   he would practice Christianity if removed to China, Dong did

13   not demonstrate that his fear was well-founded.     See 8 C.F.R.

14   § 1208.13(b)(2); see also Ramsameachire v. Ashcroft, 357 F.3d

15   169, 178 (2d Cir. 2004).   As the agency noted, the 2009 U.S.

16   Department of State International Religious Freedom Report

17   provides that the treatment of unregistered Christians varies

18   by locality in China and did not indicate that such individuals

19   face harm in Dong’s home province.    See Jian Xing Huang v. INS,

20   421 F.3d 125, 129 (2d Cir. 2005) (holding that a fear is not

                                    5
1    objectively reasonable if it lacks “solid support” in the record

2    and is merely “speculative at best”).

3        For the foregoing reasons, the petition for review is

4    DENIED.    As we have completed our review, any stay of removal

5    that the Court previously granted in this petition is VACATED,

6    and any pending motion for a stay of removal in this petition

7    is DISMISSED as moot.    Any pending request for oral argument

8    in this petition is DENIED in accordance with Federal Rule of

9    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

10   34.1(b).

11                                 FOR THE COURT:
12                                 Catherine O=Hagan Wolfe, Clerk




                                    6